DETAILED ACTION
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The IDS filed 11/19/2020 and 3/05/2020 have been considered by the Examiner.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to JP2019-075588 filed 4/11/2019.

Objection to the Claims
Claims 7 and 8 are objected to because of the following informalities:  
Claims 7 and 8 include minor grammatical oversights. The claims should recite:
“..dividing the molecule at at least one dividing, point and regarding the molecule as a..”
“.. arranging the linear molecular units including the same dividing points so as”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 1: Process, Machine, Manufacture or Composition
Claims 1-6 are drawn to an apparatus, so a machine.
Claim 7 is drawn to a method.
Claims 8-13 are drawn to a computer readable medium, so a manufacture.
Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
Dividing a molecule at one dividing point and regarding the divided molecule as a structure composed of one linear molecule unit and another linear molecular unit, with a dividing point. This step reads on a process that can be performed by a mental process or with pen/paper and is therefore an abstract idea.
Arranging the linear molecular unit and the other linear molecular unit at each lattice point of a three dimensional lattice space. This step reads on a process that can be performed by a mental process or with pen/paper and is therefore an abstract idea.
Arranging the linear molecular units including the same dividing points so as to not overlap. This step reads on a process that can be performed by a mental process or with pen/paper and is therefore an abstract idea.
Generating the steric structure of the molecule in the three dimensional lattice. This step reads on a process that can be performed by a mental process or with pen/paper and is therefore an abstract idea.
The claims are drawn to creating a coarse-grain model of a molecule or a lattice model of a molecule. This is an abstract idea. Istrail et al. (Communications in Information And Systems, vol. 9 (2009) pages 303-346; IDS filed 11/19/2020) teach that lattice protein models are mathematical concepts.
Dependent claims 2-6 and 8-13 further characterize and limit the configuration of the lattice model and are also drawn to abstract ideas. Claim 4 is drawn to calculating the minimum energy by performing a ground state search using an annealing method which is a mathematical calculation using interaction equations.

Step 2A Prong Two: Consideration of Practical Application
The claims do not recite additional elements that integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
	A memory, a processor and a non-transitory computer readable medium.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the memory, a processor and a non-transitory computer readable medium are a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7 and 8 recite “the other linear molecular units” in the second step. There is insufficient antecedent basis for this limitation in the claim. The first step recites one linear molecular unit and another linear molecular unit. The specification teaches a lattice arrangement of units. However, it is not clear if the second step intends to refer to the “another linear molecular unit” or a possible other plurality of units which have not been previously recited. 
Claims 1, 7 and 8 also recite a step to arrange “the linear molecular units” in the third step. There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that there are a plurality of “linear molecular units.” The claim distinguishes between one linear molecular unit and another linear molecular unit in the first step. It is not clear what the “the linear molecular units” is referring to because the claim did not previously recite that the molecule has a plurality of “linear molecular units.” Clarification between “one linear molecular unit”, “another linear molecular”, “the other linear molecular units” and ““the linear molecular units” is needed.
	Claims 7 and 8 recite generating “the steric structure” of the molecule. There is insufficient antecedent basis for this limitation in the claim. The claim should recite generating “a steric structure.”

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nunes et al. (Discrete Applied Mathematics vol. 198 (2016) pages 206-214).
Nunes et al. teach a three dimensional lattice model of a protein which includes side chains (Abstract and page 206). Nunes et al. teach (page 208, Figure 1) which is the structure described by the limitations of claims 1 and 5.
Nunes et al. teach (Figure 1) a black node “1” representing a portion of a protein such as a residue connected to black node “2” representing a second portion of a protein wherein the protein folds at black node “2” to be connected to a third node “3” and wherein the black node “2” is a dividing point (i.e. diving the molecule at a dividing point having a one linear molecular unit and another linear molecular unit including the one dividing point), as in claim 1.
Nunes et al. teach the nodes representing residues of a protein arranged in a lattice (Figure 1)( i.e. arrange the linear molecular unit and the other linear molecular units at each lattice point of a three-dimensional lattice space that is a set of lattices), as in claim 1.
Nunes et al. teach each node on separate lattice points so that they are not overlapping (Figure 1)(i.e. arrange the linear molecular units including the same dividing points so as to not overlap with each other and so that the same dividing points are located at the same lattice point), as in claim 1.
Nunes et al. do not specifically teach that the structure is “steric”, as in claim 1. 
However, Nunes et al. teach that in a lattice model, amino acids are arranged in a lattice such that they are “self-avoiding” when folding (page 207, par. 5), which mean that the lattice model has as “steric structure.”
Nunes et al. teach that their model includes side chains in the lattice (page 207, par. 6-7 and Figure 1)(i.e. the dividing point is a branching point in a molecule having a branched structure), as in claim 2.
Nunes et at. teaches adjacent branding points that are linear (Figure 1, depicted by the red and blue lines/nodes, e.g. branching from node “6” and “7” (i.e. the molecule having a linear branched structure, with one branching point adjacent to another branching point), as in claim 2.
Nunes et al. teach that the lattice protein model includes side chains (Figure 1, caption and Figure 3)(i.e. small molecular units), as in claim 3.
Nunes et at. teach that the connected black nodes are the backbone and the blue and read linear units are the side chains (i.e. the dividing point is located in a main chain of the protein and the linear molecular unit is an amino acid residue), as in claim 6.
Independent claims 7 and 8 are drawn to the same limitations recited in claim 1.
Claims 9, 10, 12 and 13 are drawn to the same limitations recited in claims 2, 3, 5 and 6.
Nunes et al. teach (page 207, par. 2 and par. 5) that the protein lattice model is derived for programming which makes obvious a processor, memory and computer readable medium, as in claim 8.
Applying the KSR standard of obviousness to Nunes et al. it is  concluded that the combination taught by the references represents a combination of known elements which yield the predictable result.  At the time of invention, a practitioner could have combined the structure of the three dimensional lattice model taught in Figure 1, with the property of making the model one that has “self-avoiding” amino acids (i.e. is steric) as is also taught by Nunes et al. for a two dimensional lattice model (page 207, par. 5).
The three dimensional lattice of Nunes et al. when combined with the self avoiding amino acids also taught by Nunes et al. would yield the predictable result of a three dimensional lattice model that is constrained to be a steric model. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Claims 4 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nunes et al. (Discrete Applied Mathematics vol. 198 (2016) pages 206-214) as applied to claims 1-3, 5-10 and 12-13 above and further in view of Wuste et al. (J. Chem. Phys. vol. 137 (2012) pages 1-13).
Nunes et al. make obvious a steric three dimensional model of a protein as set forth for claims 1-3, 5-10 and 12-13 above.
Nunes et al. do not teach calculating a steric structure having a minimum energy by performing a ground state search using an annealing method for a steric structure of the molecule, as in clams 4 and 11.
Wuste et al. teach a steric lattice polymer model (page 1, col. 2, par. 1) and finding the lowest energy ground state for a hydrophobic-polar lattice model (page 2, col. 1, par. 2) using ground state search algorithms (page 3, col. 1 par. 1 and Figure 1) (i.e. annealing), as in claims 4 and 11.  
Applying the KSR standard of obviousness to Nunes et al. and Wuste et al. it is  concluded that the combination taught by the references represents a combination of known elements which yield a predictable result.  At the time of invention, a practitioner could have combined the method of generating a steric three dimensional lattice model of a protein taught by Nunes et al. with the method of annealing to find the lowest ground state energy of the lattice model taught by Wuste et al. The three dimensional lattice protein of Nunes et al. when combined with the ground minimum energy ground state calculation method of  Wuste et al. would yield a predictable result which is the lattice protein configuration with the minimum energy.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.



E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635